Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 01/05/2022 in which claims 1-16 are currently pending. Claims 1-4 and 11-16 are being examined while claims 5-10 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (“Cross-Component Adaptive Loop Filter for Chroma”) in view of Seregin (US 2020/0389655). Misra was cited in Applicant’s Information Disclosure Statement filed on 05/25/2021.

As to claim 16, Misra teaches an apparatus of processing video data in a video coding system, the apparatus comprising one or more electronic circuits configured for:

receiving input video data of a current block in a current picture; applying a Cross-Component Adaptive Loop Filter (CCALF) processing on the current block based on CCALF coefficients signaled in one or more Adaptation Parameter Sets (APSs), wherein luma sample values of the current block are 

signaling or parsing two CCALF signal flags in an APS with an APS parameter type equal to ALF (see Pages 5-6 for slice_cross_component_alf_cb_aps_id and slice_cross_component_alf_cr_aps_id and Pages 6-7 for alf_cross_component_cb_filter_signal_flag and alf_cross_component_cr_filter_signal_flag) and signaling or parsing two Adaptive Loop Filter (ALF) signal flags (see Pages 6-7 for alf_luma_filter_signal_flag and alf_chroma_filter_signal_flag),

wherein the two ALF signal flags specify whether luma and chroma filter coefficients are signaled in the APS respectively, and the two CCALF signal flags specify whether cross-component Cb and Cr filter coefficients are signaled in the APS respectively (see Pages 6-7 for the table that begins with alf_data(adaptation_parameter_set_id)),

wherein values of the two ALF signal flags and the two CCALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0 (see Pages 8-9 for alf_cross_component_cb_coeff_abs, alf_cross_component_cr_coeff_abs, alf_cross_component_cb_coeff_sign, and alf_cross_component_cr_coeff_sign in which scenarios are specified of when the cross-component Cb filter and/or the cross-component Cr filter are signaled);

and encoding or decoding the current block in the current picture (see Section 1, Pages 1-2; also see Abstract, Page 1).

Misra does not teach signaling or parsing the two ALF signal flags with an APS parameter type equal to ALF.

However, Seregin teaches the slice_alf_aps_id_luma and slice_alf_aps_id_chroma syntax elements (see [0126]-[0135]). Seregin also teaches wherein the syntax element may, in some instances, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s system with Seregin’s system to show signaling or parsing the two ALF signal flags with an APS parameter type equal to ALF in order to prevent a coded slice NAL unit from referring to an LMCS APS NAL unit that is potentially unavailable. This may prevent decoding errors and/or may better enable the selective transmitting and decoding of particular layers or temporal sub-layers. (Seregin; [0030]).

As to claim 1, the apparatus of claim 16 performs all the steps of the method of claim 1. Therefore, claim 1 is rejected similarly as claim 16.

As to claim 2, Misra further teaches wherein each of the two CCALF signal flags is inferred to be equal to 0 when the CCALF signal flag is not present in the APS (see Page 7).

As to claim 3, Misra further teaches wherein CCALF filter coefficients are signaled for at least one of Cb and Cr colour components when ALF filter coefficients are not signaled for both luma and chroma components (see Pages 8-9 for alf_cross_component_cb_coeff_abs, alf_cross_component_cr_coeff_abs, alf_cross_component_cb_coeff_sign, and alf_cross_component_cr_coeff_sign).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Seregin and further in view of Kuo (US 2021/0084318).

As to claim 4, Misra further teaches wherein the values of the two CCALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0 (see Pages 8-9 for 

The combination of Misra and Seregin does not teach wherein the values of the two ALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0.

However, Kuo teaches wherein the values of the two ALF signal flags in each APS with the APS parameter type equal to ALF are not all equal to 0 (see [0998]-[01001] for alf_luma_coeff_abs and alf_chroma_coeff_abs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Misra’s system and Seregin’s system with Kuo’s system. In Kuo’s disclosure, a video coder may code (e.g., a video encoder may encode and a video decoder may decode) filter coefficients for CC-ALF such that absolute values of the filter coefficients are restricted to be zero or a power of two. When filtering the luma block using the filter coefficients to generate the intermediate chroma blocks, the video coder may replace the multiplication operations with bit-shift operations (e.g., left-shift and right-shift operations). Because the absolute values of the filter coefficients are restricted to be zero or a power of two, replacement of the multiplication operations with bit-shift operations may be mathematically equivalent (i.e., yield an identical intermediate chroma block). However, while mathematically equivalent, the bit-shift operations may be substantially less resource-intensive than the multiplication operations. Additionally, when implemented in dedicated hardware (e.g., an application specific integrated circuit (ASIC)), the hardware needed to perform bit-shift operations may be simpler than the hardware needed to perform multiplication operations. In this way, the techniques of this disclosure reduce the resource requirements of CC-ALF (Kuo; [0008]).

Response to Arguments

Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.


It is stated that when alf_cross_component_cb_coeff_abs[j] (as one example of the Cb/Cr filter) is not present, it is inferred to be equal to 0. Based on that description, and looking at Pages 6-7, it can be seen that alf_cross_component_cb_coeff_abs[j] is indeed present in the alf_data(adaptation_parameter_set_id) code table. The description for syntax element alf_cross_component_cb_coeff_sign also states that otherwise (alf_cross_component_cb_coeff_sign[j] is equal to 1), the corresponding cross-component Cb filter coefficient has a negative value.

Therefore, there are clear instances in the syntax elements where the cross-component Cb and Cr filters are signaled. As such, there are clear instances in which values of the two ALF signal flags and the two CCALF signal flags with the APS parameter type equal to ALF are not all equal to 0. In other words, all it takes is one out of the four signal flags to not be equal to 0 for the claim limitation to be met.

In view of the above reasons, Examiner maintains all rejections.

Allowable Subject Matter

Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.